Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 2, 2022

                                      No. 04-22-00111-CV

                                     Reginald WILDER II,
                                           Appellant

                                                v.

                          TEXAS WORKFORCE COMMISSION,
                                    Appellee



                                         ORDER

         On March 16, 2022, this court issued its opinion and order in this appeal. A motion for
rehearing was due on March 31, 2022. See TEX. R. APP. P. 49.1. A motion for extension of time
to file a motion for rehearing was due not later than April 18, 2022. See id. R. 49.9.
       On April 25, 2022, Appellant filed a motion for rehearing.
       On April 26, 2022, this court denied Appellant’s untimely motion for rehearing. See id.;
Brookshire Bros., Inc. v. Smith, 176 S.W.3d 30, 40 (Tex. App.—Houston [1st Dist.] 2004, pet.
denied). Our April 26, 2022 order did not modify our previous judgment, vacate the prior
judgment and render a new judgment, or issue a different opinion. See TEX. R. APP. P. 49.4.
       On April 27, 2022, Appellant filed a further motion for rehearing. However, given our
April 26, 2022 order did not meet any of the criteria in Rule 49.4, Appellant’s further motion for
rehearing may not be considered. See id.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court